DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: The term “space curve” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although used in the specification, the structure required is unclear. Therefore, the metes and bounds of the claim are indefinite.

Claim 2: The phrases “embedded way” and “staggered way” and are indefinite because it is unclear what structure is required to meet these limitations. Therefore, the metes and bounds of the claim are indefinite.
Claim 3: The phrases “overlapping way” and “a non-excavation surface” are indefinite because it is unclear what structure is required to meet these limitations. Therefore, the metes and bounds of the claim are indefinite.
Appropriate correction required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood by Examiner, claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gujer (US 3,642,255).
Regarding claim 1, Gujer teaches a similar chain blade, the chain blade comprising:
a chain (11) having a center line; and
cutters (teeth 7) fixed to the chain,
and wherein the chain and cutters are adapted to allow the chain blade to bend such that the center line of the chain forms a space curve (fig. 2; 3: 61-65).

4.   A chain blade according to claim 1, wherein at least one of the cutters of the chain blade is integrally connected with chain links of multiple chains to enhance the strength and rigidity of the chain blade (fig. 2, 13).

5.   A chain blade according to claim 1, wherein the chain blade comprises different types of cutters arranged on at least one of the  chains to meet different requirements corresponding to the different respective types of cutters (7 and 12).

6. A chain blade according to claim 1,  wherein the chain comprises a concave universal joint and a convex universal joint (fig. 2, joints of 11).

Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Arguments filed 3/11/22 have been fully considered. Applicant argues that Gujer does not disclose a chain that forms a space curve which is to say it curves in three dimensions. Examiner disagrees. No where in the Specification is the term “space curve” defined. “Space curve” is not accepted terminology in the art.  Therefore, the limitation is given the broadest reasonable interpretation, which would be a chain that has a curve.  Gujer teaches chains 11 that make up the chain blade can laterally deviate (3:61-65) by mechanism 13.  Further, the center line of the chain 11 curves around the wheel frame.

Conclusion
See Lampl et al. (US 4,027,793) and Shreider et al. (US 2010/0254768) for similar devices and Guntert (US 3,864,851) for a similar joint structure for movement.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671